Citation Nr: 1326776	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a right knee disorder. 

3. Entitlement to service connection for a left knee disorder. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2011, a hearing was held at the RO before a Decision Review Officer (DRO).

Through its October 2011 Statement of the Case (SOC), the RO reopened the Veteran's claims for service connection for right and left knee disorders based on the receipt of new and material evidence. The Board must independently determine whether to reopen the RO's prior rating decision on these claims in the first instance, because this affects the Board's legal jurisdiction to adjudicate the underlying claims on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In May 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board. During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims. Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). A copy of the hearing transcript has been associated with the claims folder.



In a November 2012 decision, the Board reopened the claims of service connection for PTSD, and right and left knee disorders. The Board then remanded those issues to the RO via the Appeals Management Center (AMC) for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 


REMAND

As mentioned in the Introduction, this case was before the Board in November 2012, at which time the Board remanded the issues of service connection for PTSD, and right and left knee disorders. The Veteran has asserted that her PTSD is related to a sexual assault that she sustained during service. She also has asserted that she had knee problems during service, and that her current disabilities of the knees, including degenerative arthritis, are related to her military service, to include on a presumptive basis. 

In the November 2012 Board remand, it was requested that a previous VA examiner from April 2010 or other available examiner review the claims folder and opine as to whether the Veteran has PTSD due to a verified in-service stressor, specifically an alleged incident of a sexual assault. Regarding service connection for the left and right knee disorders, the Board's November 2012 remand also requested that a previous VA examiner back in September 2010 or other available examiner, provide a supplemental opinion on whether the Veteran's current bilateral knee degenerative joint disease is etiologically related to his military service taking into consideration the Veteran's competent lay assertions of continuity of symptomatology from service discharge to the present time period. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of medical records to provide a negative opinion); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that a veteran's reports of continuity of symptomatology may serve to establish service connection pursuant to 38 C.F.R. § 3.303(b) for chronic diseases enumerated in 38 C.F.R. § 3.309(a), (such as degenerative joint disease). 

It appears that the AMC tasked a medical officer, who appears to be a podiatrist, to address the Board's remand directives which pertain to orthopedic and mental health issues. Notably, the July 2013 examiner indicated with respect to the claim for service connection for PTSD that "[i]n my opinion, a board certified psychologist or psychiatrist is required to reconstruct  and opine on a subject as controversial as sexual assault and PTSD."  With respect to the claims for service connection for knee disabilities, the examiner failed to address the Veteran's assertions of continuity of symptomatology in the years following service separation. 

In sum, the July 2013  opinions are inadequate, and do not provide the appropriate medical information necessary to properly adjudicate the claims on appeal under the law. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC should return the claims folder to the examiner who conducted the VA psychological examination in April 2010 and request a supplemental opinion. The VA examiner is requested to review the contents of the Veteran's claims file. The VA examiner is then requested to provide another opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD due to a verified in-service stressor, specifically an alleged incident of a sexual assault. In revisiting the underlying determination of whether the Veteran has a verified in-service stressor, the VA examiner is requested to take into account two additional sources of evidence: (1) the Veteran initially reported a history of the sexual assault to VA treatment providers in 2001, not in 2009; and (2) the recently obtained statement provided from the Veteran's father describing the Veteran's behavioral changes over time following separation from service.

Provided that the April 2010 VA examiner is not available, or is no longer employed by VA, obtain a medical opinion from another clinical psychologist or psychiatrist that addresses the inquiries set forth above regarding the disability claimed.

2. Return the claims folder to the examiner who conducted the VA examination of the joints in September 2010, and request a supplemental opinion. The VA examiner is requested to review the contents of the Veteran's claims file. The VA examiner is then requested to provide another opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral knee degenerative joint disease is etiologically related to his military service taking into consideration both the entire documented medical history during and since service (including any recently received documentation), and the Veteran's competent lay assertions of continuity of symptomatology from service discharge to the present time period. (Please consider in this regard that the mere lack of documented treatment since military service would not in and of itself likely be a sufficient opinion rationale, given the Veteran's competent lay assertions of having had relevant symptomatology during the intervening time period.) See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of medical records to provide a negative opinion). 

Provided that the September 2010 VA examiner is not available, or is no longer employed by VA, obtain a medical opinion from a physician (preferably an orthopedist) that addresses the inquiries set forth above regarding the disability claimed.

3. Thereafter, the RO/AMC should readjudicate the claims for service connection for PTSD, and for right and left knee disorders, based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

